COLEMAN, J.
Tbe plaintiff was tried and convicted of an assauit witb a knife. The prosecution began by complaint made before a justice of the peace, returnable to the “Pike County Criminal Court of said county to answer said charge.” The warrant for tbe arrest was directed by tbe justice of tbe peace, “To any lawful officer of tbe State.” It is insisted tbat tbe warrant should have been directed to any lawful officer of the State of Alabama. The warrant follows tbe form given in tbe Code. See section 4259 of tbe Code, also, section 4397. Tbis objection, if tbe warrant bad been defective in tbe matter complained of, would not be a ground for quashing tbe complaint, which is sufficient. It could be argued witb.equal force tbat an indictment in regular form should be quashed because tbe capias, under which tbe indicted party was arrested, was defective.
Tbe next objection has even less merit, to-wit, tbat tbe warrant was not made returnable to “the Criminal Court of Pike county.” It was made.returnable to tbe “Pike County Criminal Court of said county.” We are unable to discover tbe merit, if any exists in this objection. .........
*196' The next exception is to the refusal of the court to charge the jury, “That if the jury believe the evidence, they should acquit the defendant.” There was legal evidence before the jury which, if believed, clearly showed the defendant’s guilt. The charge was properly refused.
Affirmed.